Citation Nr: 1234476	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  08-04 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament (ACL) tear with degenerative changes of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a left elbow injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980, and from October 2003 to October 2005.  He also served as a member of the United States Army National Guard, with various periods of unverified active duty for training and inactive duty training through October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 rating decision in which the RO, inter alia, denied service connection for vision problems and for a low back disability; granted service connection and assigned an initial 10 percent rating for ACL tear with degenerative changes of the right knee; and granted service connection and assigned an initial 0 percent (noncompensable) rating for residuals of a left elbow injury.  Each award of service connection and compensation were made effective October 15, 2005.  The Veteran filed a notice of disagreement with the denials of service connection and with the initial ratings assigned in June 2006.  The RO issued a statement of the case in January 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2008.  

In a March 2012 rating decision, the RO awarded a higher, initial 10 percent disability rating for residuals of a left elbow injury, also effective October 15, 2005.

Because the Veteran disagreed with the initial ratings assigned following the awards of service connection for his ACL tear with degenerative changes of the right knee, and for residuals of a left elbow injury, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 10 percent rating for the left elbow disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board's disposition of the claim for service connection for vision problems is set forth below.  The claims for service connection for a low back disability and for higher ratings for ACL tear with degenerative changes of the right knee, and for residuals of a left elbow injury, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington D.C.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal the claim of entitlement to service connection for vision problems.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of entitlement to service connection for vision problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the date of the June 2012 hearing, the Veteran, through his authorized representative, notified the Board in writing that he wished to withdraw from appeal the claim for service connection for vision problems.  He confirmed this request at his Travel Board hearing.  Thus, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it must be dismissed.


ORDER

The appeal as to matter of entitlement to service connection for vision problems is dismissed.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for a low back disability, and increased ratings for ACL tear with degenerative changes of the right knee, and residuals of a left elbow injury, is warranted.

VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the claim  service connection for a low back disability, the Board notes that, pertinent to this remand, the Veteran's essential contention is that he developed a low back disability secondary to his service-connected right knee disability.  During the June 2012 Board hearing, the Veteran's representative noted that the Veteran's gait was described as "antalgic" in the  report of a February 2010 VA examination for evaluating the severity of the Veteran's service-connected right knee disability.  However, no opinion has been obtained with respect to whether this antalgic gait, which was caused by the Veteran's service-connected right knee disability, either caused or aggravated his low back disability.  The Board thus finds that further examination and opinion is needed to resolve the claim for service connection for a low back disability as secondary to service-connected right knee disability.

In the context of an increased rating claim, the duty to provide a medical examination or opinion, when necessary to decide the claim, requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Regarding the Veteran's claims for higher ratings for right knee and left elbow disabilities, the most recent VA joints examination was in February 2010.  Since that time, the Veteran has claimed that both of these disabilities have increased in severity.  With respect to the right knee claim, the February 2010 VA examination report reflects that the Veteran described having "chronic dull pain of 3/10," with pain reaching 9/10 in intensity on flare-up.  During his June 2012 hearing, the Veteran described his pain as "cold, stabbing," with a severity of 4/10 most of the time and 8/10 on flare-up.  This testimony suggests an increase in the baseline level of the Veteran's right knee pain, both in terms of the type and extent of severity of his pain.

With respect to the left elbow, the February 2010 VA examination report reflects that the Veteran denied pain and limitation of motion.  He did not report symptoms of swelling or tightness in the elbow, or decreased grip strength in the left hand.  The report also indicates that the Veteran's left elbow disability did "not have any significant effects on his usual daily activities."  However, during his June 2012 Board hearing, the Veteran reported that he experiences burning pain, limitation of motion, swelling, and tightness in his elbow and/or forearm, and decreased grip strength in his left hand.  None of these described symptoms was noted in the February 2010 examination report.  During the hearing, the Veteran also described the functional effects of his left elbow disability on his ability to work with his hands, such as when doing housework.  

Given the Veteran's reports of increased right knee and left elbow symptomatology, the Board finds that the February 2010 examination is inadequate for rating the Veteran's disabilities, and that further examination-with findings responsive to the applicable rating criteria and other pertinent considerations-is needed to resolve each claim, 
 
Accordingly, the RO should arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examinations, without good cause, may result in denial of the claims (as the original claim for service connection, and the claims emanating from claims, and awards of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination of the Veteran, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011)

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  For all claims, the RO should consider all evidence added to the record since the RO's last adjudication of the claims.  Moreover, adjudication of each higher rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is required.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claims remaining on appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

Low Back - The physician should clearly identify all current disability(ies) of the low back.  Then, with respect to each diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was caused by or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected ACL tear with degenerative changes of the right knee.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Right Knee - The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the right knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.    

 Left Elbow - The examiner should identify all current residuals of the Veteran's service-connected left elbow disability, to include any symptoms affecting the Veteran's left hand and forearm.  The examiner should conduct range of motion testing of the left elbow (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left elbow.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left elbow due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority (to include, with respect to the claim for service connection, consideration of whether secondary service connection is warranted, and with respect to each claim for higher rating, consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted).  

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


